Citation Nr: 1326379	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  01-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1. Entitlement to an initial compensable evaluation for the service-connected residuals of a right shoulder injury beginning on February 14, 1973 to September 29, 2000. 

2. Entitlement to an initial evaluation in excess of 20 percent for the service-connected residuals of a right shoulder injury beginning on September 29, 2000.

3. Entitlement to a separate, compensable evaluation for the service-connected residuals of a right shoulder injury based on damage to the deltoid muscle. 







REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to May 1968. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision by the RO.   

In July 2003, the Board assigned an increased 20 percent rating for the service-connected right shoulder effective on September 29, 2000. The RO implemented the award in an August 2003 rating decision. The Veteran's claim remained in appellate status as he was presumed to be seeking the maximum benefit available for his right shoulder disability. See AB v. Brown, 6 Vet.App. 35, 38 (1993).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2005, the Court issued an Order vacating that portion of the July 2003 Board decision that denied the claim for a compensable rating prior to September 29, 2000 and in excess of 20 percent beginning on that date.

In April 2006, the Board remanded the claim (as identified) in accordance with the Court Order.

In September 2008, the Board denied the claim for a rating in excess of 20 percent for the service-connected right shoulder disability beginning on September 29, 2000. The Board remanded the matter of an initial compensable evaluation prior to September 29, 2000, as well as a claim for a separate compensable rating on the basis of having damage to the deltoid muscle at that time.

The Veteran appealed the Board's denial of a rating in excess of 20 percent for the service-connected right shoulder beginning on September 29, 2000, to the Court.

In September 2010, the Court vacated the September 2008 decision. The Court was noted not to have jurisdiction over the claim for an initial compensable evaluation for the right shoulder prior to September 29, 2000, as well as the claim for a separate compensable rating for damage to the deltoid muscle, as neither was the subject of a decision of the Board.

In an April 2011 decision, the Board denied the Veteran's claim for a separate compensable evaluation on the basis of damage of the deltoid muscle and an increased rating for the service-connected right shoulder injury both before and beginning on September 29, 2000. 

The Veteran appealed the Board's decision to the Court.  In a Memorandum Decision dated January 24, 2013, the Court vacated the decision and remanded the case.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

Following the Board's April 2011 decision, on appeal to the Court, the parties agreed that an August 2010 VA examination was inadequate. 

Specifically, it was noted that, while the Veteran reported that he experienced flare-ups that caused him to stop what he was doing, the VA examiner did not address whether these flare-ups limited his functional ability. 
The Court stated that "when there [was] pain associated with movement, an examination must 'comply with the requirements of § 4.40 and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups.'" See the Memorandum Decision, page 7.  

Since Court found that the VA examiner did not address the impact of the Veteran's reported flare-ups, the Court deemed the VA examination to be inadequate. 

In addition, the Court noted that the August 2010 VA examination had not been considered by the agency of original jurisdiction in connection with the Veteran's claim for an increased evaluation for the right shoulder injury residuals beginning on September 29, 2000.  

As a result, the Court found that the Board erred when it considered it in the first instance. 

Without a written waiver of initial RO consideration of the VA examination, this case must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for his service-connected right shoulder disability or any deltoid muscle disability.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the Veteran's VA claims folder.

2.  After obtaining all identified and available medical records, the RO should schedule the Veteran for a VA examination to ascertain the current severity and identify all manifestations of the service-connected right shoulder disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right shoulder disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. In particular, the examiner should provide appropriate findings referable to the range of motion of the right shoulder and state whether there is any ankylosis. In addition, the examiner should state whether there is impairment of humerus or clavicle, and if so, to what extent. 

The examiner must discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the right shoulder.  The examiner must discuss any episodes of flare-ups as described by the Veteran. The examiner should assess any additional functional impairment during his episodes of flare-ups, weakened movement, excess fatigability, or incoordination in terms of the additional disability or degree of additional range of motion loss of the right shoulder.

A clear rationale for all opinions and a discussion of the facts and medical principles should be provided. Because it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of the all the evidence of record, to include the August 2010 VA examination.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


